DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered. 
This communication is responsive to Amendment, filed 08/03/2022. 
Claims 51-70 are pending in this application. In the Amendment, claims 1-50 have been cancelled, claims 51, 61 have been amended. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,956,120. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,956,120 contain each and every elements of claim 51-70 of the instant application and thus anticipated the claims of the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-53, 58, 61-63 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekar et al. (“Sekar”, Pub. No. 2019/0289359) and Delaney et al. (“Delaney”, Pub. No. 2019/0130185).
Per claim 51, Sekar teaches a method comprising:
identifying, a subject within the media content item, wherein the media content item comprises a plurality of frames ([0050]; [0051]; [0052]; [0072]);
determining a plurality of parameters related to the identified subject within the plurality of frames (fig. 3; [0050]; [0051]; [0052]; [0072]);
storing the plurality of parameters as a subject signature for the identified subject (fig. 3; [0050]);
receiving an input command during the playback of the media content item ([0054]);
generating for display the playback of the media content item an icon representing the subject signature ([0056]; [0057]);
receiving a selection of the icon the playback of the media content item ([0056]; [0057]); and
performing, the playback of the media content item, a search for content related to the subject signature that is represented by the icon ([0056]; [0057]).
Sekar does not specifically teach the identifying, determining and storing steps are being done during a playback of the media content item. 
However, Delaney teaches the identifying, determining and storing steps are being done during a playback of the media content item ([0022]; [0027]; [0028]; [0042]; [0044]; [0046]; [0057]). 
Therefore, it would have been obvious to one of ordinary skill in before the effective filing date of the claimed invention to include the teaching of Delaney in the invention of Sekar in order to interactively generating content tags and corresponding content format derived icons in real-time for the user to view during playback of the media content item.
Per claim 52, the modified Sekar teaches the method of claim 51, wherein the subject is an actor or character of the media content item (Sekar, [0051]; [0057])
Per claim 53, the modified Sekar teaches the method of claim 51, wherein the plurality of parameters is determined. based on video processing of objects and characters or actors within the plurality of frames (Sekar, [0050]; [0051]; [0072]).
Per claim 58, the modified Sekar teaches the method of claim 51, wherein the selection of the icon comprises a tap on a touchscreen interface (Sekar, [0056]; [0057]).
Claims 61-63 and 68 are rejected under the same rationale as claims 51-53 and 58 respectively.


Claims 54 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekar et al. (“Sekar”, Pub. No. 2019/0289359) and Cheung (Pub. No. US 2014/0114656).
Per claim 54, Cheung teaches the method of claim 53, wherein the plurality of parameters comprises action signatures ([0069]), but does not specifically teach the plurality of parameters comprises audio signatures. 
However, Cheung teaches a plurality of parameters comprises audio signature (fig. 3; [0011]-[0013]; [0015]; [0016]). Therefore, it would have been obvious to one of ordinary skill in before the effective filing date of the claimed invention to include the teaching of Cheung in the invention of Sekar in order to determine identities of people within a video based on speech recognition. Thus, this would allow enhanced searching based on video content information, which allow the user to searching for scenes that include content of interest.
Claim 64 is rejected under the same rationale as claim 54.

Claims 55 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekar et al. (“Sekar”, Pub. No. US 2019/0289359), Delaney et al. (“Delaney”, Pub. No. 2019/0130185), and Francis (Pub. No. US 2017/0169007).
Per claim 55, the modified Sekar teaches the method of claim 511, comprising the selection of the icon comprises a drag-and-drop gesture on a touchscreen interface (figs. 7 and 8; [0062]; [0064]; [0069]; which show dragging an icon to the left or right directions to perform a search), but does not teach teach the selection of the icon comprises a swipe gesture on a touchscreen interface. However, Francis teaches a selection of the icon comprises a swipe gesture on a touchscreen interface ([0033]; [0036]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Francis in the invention of Sekar in order to provide the user with the convenience of quickly generating a search query based on directly selecting and sliding of graphical elements.
Claim 65 is rejected under the same rationale as claim 55.

Claims 56-57, and 66-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekar et al. (“Sekar”, Pub. No. US 2019/0289359), Delaney et al. (“Delaney”, Pub. No. 2019/0130185), Francis (Pub. No. US 2017/0169007), and Cheung (Pub. No. US 2014/0114656).
Per claim 56, the modified Sekar teaches the method of claim 55, further comprising identifying a direction of the swipe gesture, wherein: the direction of the swipe gesture is one of a plurality of directions and a type of the search for content related to the subject signature is based on the direction of the swipe (Sekar, figs. 7 and 8; [0062]; [0064]; [0069]; which show dragging an icon to the left or right directions to perform a search; Francis, [0033]; [0036]). 
The modified Sekar does not specifically teach audio signature associated with a subject. However, Cheung teaches audio signature associated with a subject (fig. 3; [0011]-[0013]; [0015]; [0016]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Cheung in the invention of the modified Sekar in order to determine identities of people within a video based on speech recognition. Thus, this would allow enhanced searching based on video content information, which allow the user to searching for scenes that include content of interest.
Per claim 57, the modified Sekar teaches the method of claim 56, further comprising: in response to identifying a direction of the plurality of directions of the swipe gesture, performing a search for content containing a respective subject, of the plurality of subjects,that is associated with the audio signature represented by the selected icon (Sekar, figs. 7 and 8; [0062]; [0064]; [0069]; which show dragging an icon to the left or right directions to perform a search; Francis, [0033]; [0036]; Cheung, fig. 3; [0011]-[0013]; [0015]; [0016]). 
Claims 66-67 are rejected under the same rationale as claims 56-57 respectively.
 
Claims 59 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekar et a. (“Sekar”, Pub. No. US 2019/0289359), Delaney et al. (“Delaney”, Pub. No. 2019/0130185), and Ording (Pub. No. US 2006/0053387).
Per claim 59, the modified Sekar teaches the method of claim 58, further comprising:, in response to a user command or input performing a search for content containing the subject of the subject signature represented by the selected icon or identifying the subject of the subject signature represented by the selected icon, and performing a search for content published by the identified subject (Sekar, [0051]; [0056]; [0057]; [0064]; [0069]; [0072]; [0073]).  
Sekar does not teach determining a duration of the tap; and performing a function in response to determining that the duration of the tap is below a threshold duration or in response to determining that the duration of the tap meets or exceeds the threshold duration. 
However, Ording teaches determining a duration of the tap and performing a function in response to determining that the duration of the tap is below a threshold duration or in response to determining that the duration of the tap meets or exceeds the threshold duration (fig. 6A and 6B; [0047]-0052] which show command and/or controls on a touch interface based on a predetermined behavior characteristic of the touch input to a displayed object in the time domain such as duration or ranges of durations. For example, issue command to the system when the threshold time is less than x or greater x). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Ording in the invention of Sekar in order to provide the user an alternative method for quickly and easily initiate command and/or controls on a touch interface based on a predetermined behavior characteristic of the touch input. Thus, the user can be easily and quickly activating different searches of Sekar based on a predetermined behavior characteristic of the touch input. 
Claim 69 is rejected under the same rationale as claim 59.

Claims 60 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekar et a. (“Sekar”, Pub. No. US 2019/0289359), Delaney et al. (“Delaney”, Pub. No. 2019/0130185), and Kennedy (Pub. No. US 2006/0022955).
Per claim 60, Sekar teaches the method of claim 58, further comprising: in response to user command or input performing a search for content containing the subject of the subject signature represented by the selected icon or identifying the subject of the subject signature represented by the selected icon, and performing a search for content published by the identified subject (Sekar, [0051]; [0056]; [0057]; [0064]; [0069]; [0072]; [0073]).
Sekar does not teach determining an intensity of the tap, and performing a function3Application No.: 16/553,410Docket No.: 003597-2330-101 in response to determining that the intensity of the tap is below a threshold intensity or in response to determining that the intensity of the tap meets or exceeds the threshold intensity. 
However, Kennedy teaches determining an intensity of the tap, and performing a function3Application No.: 16/553,410Docket No.: 003597-2330-101 in response to determining that the intensity of the tap is below a threshold intensity or in response to determining that the intensity of the tap meets or exceeds the threshold intensity ([0057]).   Therefore, it would have been obvious to one of ordinary skill in the art the effective filing date of the claimed invention to include the teaching of Kennedy in the invention of Sekar in order to provide the user an alternative method for quickly and easily initiate command and/or controls on a touch interface based on a predetermined behavior characteristic of the touch input. Thus, the user can be easily and quickly activating different searches of Sekar based on a predetermined behavior characteristic of the touch input. 
Claim 70 is rejected under the same rationale as claim 60.


Response to Arguments
Applicant’s arguments with respect to the amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/Primary Examiner, Art Unit 2175